

Exhibit 10.1
SECOND AMENDMENT
TO
OFFER LETTER WITH DAVID E. ROBERTSON




This Second Amendment to Offer Letter (“Amendment”) is dated as of August 8,
2011, by and between iParty Corp., a Delaware corporation (the “Company”) with
its principal place of business at 270 Bridge Street, Suite 301, Dedham,
Massachusetts, and David E. Robertson, an individual residing in Hollis, New
Hampshire (the “Executive”).


WHEREAS, the Company and the Executive are parties to an Offer Letter dated as
of March 21, 2007, as amended (“Offer Letter”); and


WHEREAS, the Company and the Executive desire to amend the Offer Letter to
provide for severance in the event Executive terminates his employment with the
Company for good reason, as defined herein.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
parties hereto hereby agree as follows:


1.           Amendment.  The Section titled “Severance” of the Offer Letter is
hereby deleted in its entirety, and the following is inserted in lieu thereof:


  “SEVERANCE
After you have completed 6 months of active, continuous employment with the
company, if your employment with the company is subsequently terminated by the
company for any reason, other than as a result of death or disability or for
Cause, or you terminate your employment with the company for Good Reason, you
will be entitled to: (a) receive 6 months of severance pay (to be payable in
accordance with the normal payroll policies and procedures of the company); and
(b) the continuation of health, dental and life insurance benefits on the
company’s plans for a period of 6 months after the termination of your
employment (to the extent such continuation of benefits is allowed by the
applicable plans), and the continuation of the company’s contribution to the
cost of such coverage (as of your termination of employment) for such period.



 
To the extent that payments triggered by your termination of employment are
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, such termination must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such payments can commence.



 
The receipt of any payments or benefits under this section is subject to your
execution (and not thereafter revoke) of a release within thirty (30) days of
your termination in a form reasonably acceptable to the company.  All payments
to be made under this section are subject to applicable withholding and other
taxes and shall commence no earlier than seven (7) working days after the
company receives the executed release and no later than forty-five (45) days
after the date of your separation from service, the exact payment date to be
determined by the company, provided you timely execute and return the release
and do not subsequently revoke it.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
Notwithstanding any other provision of this letter, if, at the time your
employment is terminated, you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then any payments hereunder that
constitute “non qualified deferred compensation” under Section 409A of the Code
shall be delayed until the earlier of (A) the business day following the
six-month anniversary of the date your separation from service becomes
effective, and (B) the date of your death, but only to the extent necessary to
avoid such penalties under Section 409A of the Code.  On the earlier of (A) the
business day following the six-month anniversary of the date your separation
from service becomes effective, and (B) your death, the company shall pay you in
a lump sum the aggregate value of the non-qualified deferred compensation that
the Company otherwise would have paid to you prior to that date pursuant to this
letter.



 
For purposes of this letter, “Cause” shall mean you shall (a) be charged with
the commission of a felony crime; (b) commit any act or omit to take any action
in bad faith and to the detriment of the company; (c) fail to follow any
commercially reasonable and lawful direction of the Board or Chief Executive
Officer of the company and continue to fail to follow such direction within 10
days of written notification of same; (d) commit an act of fraud against the
company; (e) knowingly provide materially false information concerning the
company to the Board, any governmental body, any regulatory agency, any lender
or other financing source of the company, or any shareholder of the company; or
(f) breach any term of this letter or the Confidentiality Agreement and fail to
correct such breach within 10 days after written notice of commission thereof.



 
For purposes of this letter, “Good Reason” shall mean any material breach by the
company of its obligations hereunder which are not cured within thirty (30) days
following receipt of written notice from you detailing such breach, such notice
is sent by you within ninety (90) days after the occurrence of such an event and
you terminate your employment within one hundred and eighty (180) days after the
occurrence of such an event. The parties agree that a material breach shall mean
(x) any material diminution in your duties, authority, reporting relationships
or responsibilities (whether or not accompanied by a title change) not consented
to by you, and (y) the relocation of the principal executive offices of the
Company a distance of more than 35 miles from its current location not consented
to by you.”



2.           Effect.  The Offer Letter, as amended, is hereby ratified and
confirmed by the parties hereto and continues in full force and effect.


IN WITNESS WHEREOF, the parties to the Offer Letter have executed this Amendment
as of the date first above written.


 
 

   iParty CORP.          
 
By:
    /s/  Sal Perisano       Sal Perisano       CEO and Chairman                
           /s/ David Robertson        David E. Robertson, Individually          


    
